The counterclaims asserted by Corporate Interiors, Inc. (hereinafter Corporate), in the action brought by Skyline Partition Systems, Inc. (hereinafter Skyline), against it raise issues of law and fact which are identical to issues it raises in this action against the appellants. In view of the foregoing, it was an improvident exercise of discretion to deny consolidation (see Flaherty v RCP Assoc., 208 AD2d 496, 498).
Further, the appellants should have been granted leave to serve a proposed amended answer to respond to allegations raised by Corporate that the appellants and Skyline conspired with each other to commit tortious conduct (see CPLR 3025 [b]). Santucci, J.P., S. Miller, Goldstein and Townes, JJ., concur.